Each county has two sorts of gaols. A gaol for the prisoners which are taken by the sheriff, for debt; and this gaol the sheriff may appoint in any house, or wherever he pleases. The other gaol is for the breakers of the peace and matters of the crown, which is the county gaol.
The gaol in York is in the castle, and the keeper of the castle claimed the custody of the gaol within it. And when Sir Guy Holmes was sheriff of Yorkshire, he claimed the prisoners in this gaol, whereupon the keeper of the castle complained. But there could be no remedy, inasmuch as the gaol is the gaol of the sheriff, and he is answerable for the escapes. It would therefore be hard if he had not the appointment of the keeper.